Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Christopher Kim on February 22, 2021.
The application has been amended as follows: 
IN THE CLAIMS

In claim 20, “The method of claim 19” has been changed to -- The  method of claim 18 --

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
2/22/21
/HUNG NGUYEN/Primary Examiner, Art Unit 2882